Citation Nr: 0919675	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-16 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the Notice of Disagreement (NOD) with regard to 
the denial of reopening a claim for entitlement to service 
connection for a bilateral knee disorder was received in a 
timely manner.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a bilateral 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of whether new and material evidence was received 
to reopen a claim for entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue was obtained.

2.  In correspondence dated June 27, 2003, the RO notified 
the Veteran of its June 17, 2003, decision to deny service 
connection for posttraumatic stress disorder (PTSD) and a 
right and left knee disorder.  

3.  The Veteran's correspondence dated September 23, 2003, is 
accepted as an NOD as to the PTSD issue and may also be 
construed as an NOD for the knee disorder claims.  




CONCLUSION OF LAW

A notice of disagreement from the June 17, 2003, rating 
decision as to the assigned effective dates was timely filed.  
38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The Board has considered whether 
further development of this claim is warranted under the 
Veterans Claims Assistance Act (VCAA) or previously existing 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  However, as will be further discussed below, this 
claim is being allowed as a matter of law; therefore, no 
further development under the VCAA or previously existing law 
is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).  

Law and Regulations

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. § 20.200 (2008).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a NOD with 
a determination by the RO within one year from the date that 
that RO mails notice of the determination to him or her. 
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2008).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201 (2008)

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  See Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

Factual Background and Analysis

In this case, the RO notified the Veteran of its decision to 
deny service connection for PTSD and right and left knee 
disorders in June 2003.  In correspondence dated September 
23, 2003, the Veteran responded, stating "I disagree with 
your decision to deny my claim.  I wish to appeal your 
decision.  I will have more available evidence to follow."  
On October 16, 2003, the RO responded in a letter stating 
that it was not clear which issue the Veteran wished to 
appeal.  The RO stated that the Veteran's September NOD was 
therefore considered inadequate.  

On July 15, 2005, the Veteran filed an appeal election form 
which stated he wished to appeal the RO's PTSD and knee 
condition service connection denials.  In response, the RO 
sent a letter to the Veteran in September 2005 stating that 
the RO could not accept the Veteran's statement to disagree 
regarding his "knee conditions" as the July 15, 2005, 
notice of disagreement was not a timely response to the June 
27, 2003, rating decision.  

Based upon the evidence of record, the Board finds the 
Veteran was provided adequate notice and an opportunity to be 
heard on the question of timeliness and that all relevant 
evidence necessary for the equitable disposition of the issue 
was obtained.  The Board further finds that the Veteran's 
September 23, 2003, notice of disagreement from the June 17, 
2003, rating decision was timely filed.  Although the RO 
notified the Veteran that his notice of disagreement was 
inadequate on October 16, 2003, the Board finds the 
correspondence may be liberally construed as indicating that 
the Veteran was disagreeing with all claims in the June 17, 
2003, rating decision.  Therefore, the Veteran's claim as to 
the timeliness of an NOD as to the issue of whether new and 
material evidence was received to reopen a claim for 
entitlement to service connection for bilateral knee disorder 
is, to this extent only, allowed.


ORDER

A notice of disagreement from the June 17, 2003, rating 
decision as to the denial of reopening a claim for 
entitlement to service connection for a bilateral knee 
disorder was timely filed; to this extent the appeal is 
allowed


REMAND

As the Board finds a timely NOD was received, further 
developed is required as to the issue of whether new and 
material evidence was received to reopen a claim for 
entitlement to service connection for a bilateral knee 
disorder.  The filing of a NOD initiates the appeal process.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The 
Court has held that where the record contains a notice of 
disagreement as to an issue, but no statement of the case the 
issue must be remanded to issue a statement of the case and 
to provide the Veteran an opportunity to perfect the appeal.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as it pertains to the issue on 
appeal, to include providing the Veteran 
due process notice as stated in Kent v. 
Nicholson, 20 Vet. App. 1 (2006),

2.  Appropriate action should be taken to 
issue a statement of the case addressing 
whether new and material evidence was 
received to reopen a claim for 
entitlement to service connection for a 
bilateral knee disorder.  The Veteran 
should be advised of the need to file a 
timely substantive appeal if he desires 
to complete an appeal as to this issue.  
If a timely substantive appeal is 
received, any unresolved matter on appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


